Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chico Tibbs appeals the district court’s order dismissing his 42 U.S.C. § 1988 (2006) action alleging that the conditions of his temporary confinement at the Arlington County Jail violated his constitutional rights. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Tibbs v. Commonwealth of Virginia, No. 1:10—cv-00782-LMB-TRJ (E.D. Va. filed June 16, 2011; entered June 17, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.